El Juez PresidbNte Señor del Toro,
emitió la opinión del tribunal.
El 27 de noviembre último comparecieron algunas per-sonas ante el notario Emilio Forestier y otorgaron una es-critura que comprende varios contratos. La escritura se presentó en el registro de la propiedad de San Germán. El registrador la inscribió en cuanto a algunos de los con-tratos y denegó la inscripción de cierta hipoteca constituida por el dueño de la finca a que la escritura se refiere, Temís-tocles Collado, a favor del recurrente Juan Mari Ramos.
Los fundamentos de la negativa pueden resumirse, como lo hace el recurrente en su alegato, así: 1, que por la cláu-sula 8 de la escritura el comprador constituye hipoteca vo-luntaria a favor de Juan Mari Ramos y por la 9 se dice que la deuda se representa por un pagaré hipotecario a la orden del acreedor Mari con 'privilegio de endoso; 2, que existe un doble juego de frases entre las cláusulas dichas, y 3, que la hipoteca no se ha constituido con la debida claridad.
La nota es larga y el registrador presentó además un alegato impugnando el del recurrente en el que sostiene que tal como se ha constituido la hipoteca se presta a que el crédito garantizado pueda cobrarse dos veces.
*415Las repetidas cláusulas 8 y 9 de la escritura, copiadas a la letra, dicen:
8a. “Para garantizar dicha deuda más cien dollars para costas en caso de ejecución, el citado Don Temístocles Collado constituye hipoteca voluntaria a favor de Don Juan Mari y Ramos sobre la finca que adquiere, y con cuyo gravamen permanecerá dicha propie-dad mientras subsista la deuda.
9a. “La deuda se representa por un pagaré hipotecario a la or-den del acreedor Señor Mari, con privilegio de endoso.”
Y el artículo 153 de la Ley Hipotecaria tal como fue en-mendado en 1912, Leyes de 1912, p. 70, expresa:
“En la hipoteca constituida para garantizar obligaciones trans-feribles por endosos o títulos al portador, cuando se enajene o ceda el derecho hipotecario, se entenderá éste transferido con la obliga-ción o con el título, sin necesidad de dar de ello conocimiento al deu-dor ni de hacerse constar la transferencia en el Registro.
“Tales obligaciones podrán ser constituidas por el dueño de una finca o derecho, sin determinación específica del nombre del acreedor, otorgándolas genéricamente a la orden de la persona a cuyo favor puedan ser transferidos o endosados los títulos quirografarios por el hipotecante. ’ ’
A nuestro juicio carece de fundamento la negativa del registrador. El documento pudo redactarse con mayor cla-ridad y propiedad sin duda, pero tal como lo está es sufi-ciente.
La hipoteca se constituyó para garantizar el préstamo y como éste “se representa por un pagaré hipotecario a la or-den del acreedor señor Mari”, que es una obligación trans-feridle por endoso, claro es que la hipoteca debe entenderse constituida para garantir una obligación transferible por endoso.
El caso que supone el registrador o sea el de que pueda cobrarse la deuda cediendo la hipoteca y cobrarse otra vez cediendo el pagaré, no se concibe que pueda ocurrir. Todo el que lee el documento sabe que sólo existe una obligación. *416Nadie estaría dispuesto a adquirir la hipoteca, si no se le entregara el pagaré representativo del crédito.
La forma contractual autorizada por la ley tiende a fa-cilitar las transacciones permitiendo al crédito entrar en el comercio y ser trasmitido sin tener que otorgar en cada caso un documento notarial y sin tener tampoco que anotar cada trasmisión en el registro. Unas cuantas palabras escritas en el documento mismo y la trasmisión de éste son bastan-tes y a su vez el documento lleva a su adquirente todas las garantías de la hipoteca.

Debe revocarse la nota en la parte en que ha sido recu-rrida y ordenarse la inscripción solicitada.